Citation Nr: 9906106	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  93-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
syndrome, with degenerative disc disease, thoracic spine, and 
spondylolisthesis, L5-S1, rated as 10 percent disabling prior 
to July 1, 1993.

2.  Entitlement to an increased rating for chronic low back 
syndrome, with degenerative disc disease, thoracic spine, and 
spondylolisthesis, L5-S1, rated as 40 percent disabling as of 
July 1, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983, on periods of inactive duty training from 
February 1984 to February 1987, and on active duty from 
January 1988 to June 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in January 
1992 by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which service 
connection was granted for a disability classified as chronic 
low back syndrome with degenerative disc disease, thoracic 
spine, and which was assigned a 10 percent rating, effective 
as of June 29, 1991, the day following the veteran's 
separation from his second period of service.  

In a decision dated in January 1996, the Board remanded this 
issue in order to accomplish additional development of the 
evidence.  The RO, in a February 1997 rating decision, 
granted service connection for spondylolisthesis, L5-S1, and 
accordingly reclassified the veteran's disability as chronic 
low back syndrome, with degenerative disc disease, thoracic 
spine, and spondylolisthesis, L5-S1, rated as 10 percent 
disabling as of March 1, 1993, and 40 percent disabling as of 
June 5, 1995.  A temporary total rating based on the need for 
convalescence was assigned at that time for the period from 
March 25, 1996, through April 30, 1996, after which the 40 
percent rating again became effective.

In its February 1997 rating decision, the RO determined that 
the 10 percent rating warranted for chronic low back 
syndrome, with degenerative disc disease, thoracic spine, and 
spondylolisthesis, L5-S1, was effective as of March 1, 1993.  
A 10 percent rating had been in effect for chronic low back 
syndrome with degenerative disc disease, thoracic spine, as 
of June 29, 1991.  

In October 1997, the Board again remanded the claim for a 
determination regarding a separate rating for the veteran's 
thoracic spine disability, and for a determination regarding 
the effective date of the 40 percent evaluation.  All 
requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to July 1, 1993 the veteran's back disability was 
manifested by slight limitation of motion, no complaints of 
radicular pain, and no demonstrable muscle spasm.

3.  The veteran's low back disability is currently manifested 
by degenerative lumbar vertebral disease, post operative, 
with continuing discomfort in the back and tingling in the 
left leg.

4.  The veteran's thoracic spine disability does not 
contribute to his symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for a 
low back disorder, prior to July 1, 1993, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.400, 4.71a Diagnostic Codes 5292, 5293, 5295 
(1998).

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disorder, subsequent to July 1, 1993, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 5293 (West 
1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his low back disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The regulations provide that except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (1998).  
For increases in general. the effective date shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  For increases in disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o) 
(1998).

1.  Entitlement to an increased rating for chronic low back 
syndrome, with degenerative disc disease, thoracic spine, and 
spondylolisthesis, L5-S1, rated as 10 percent disabling prior 
to July 1, 1993.

Service connection for a low back disability described as 
chronic low back syndrome with scoliosis and degenerative 
joint disease of the thoracic spine was granted via a rating 
decision of January 1992.  An evaluation of 10 percent was 
assigned.  A rating decision, dated in September 1998, raised 
this evaluation to 40 percent as of July 1, 1993.  This 
rating decision changed the characterization of the 
disability to chronic low back pain with spondylolisthesis, 
L5-S1.

A review of the veteran's service medical records shows 
complaints of chronic back pain, radiating into his left arm, 
hand and fingers, in March 1990.  He complained of upper back 
pain in November 1990.  He gave a history of a motor vehicle 
accident in 1985.  He complained of periodic tingling of the 
right arm.  On examination, in conjunction with a physical 
evaluation board, the veteran gave a history of low back 
pain, off and on, in November 1990.  Records dated in January 
1991 show complaints of intermittent back pain, a diagnosis 
of chronic low back pain, idiopathic, was rendered.  
Conservative treatment was recommended.  The final report of 
the physical evaluation board, dated in March 1991, notes 
chronic low back pain incidentally, but does not include a 
formal diagnosis regarding this disorder.  

The report of a VA examination, conducted in October 1991, 
shows the veteran reporting the onset of low back pain in 
1988 after carrying a rucksack on a 15 mile march.  He 
complained of pain when lifting, and with prolonged sitting 
or standing.  He stated there was no radiation of the pain.

Examination showed the veteran dressed easily.  Straight leg 
raising was possible to 90 degrees bilaterally.  Range of 
motion was flexion of 90 degrees, extension of 30 degrees, 
and lateral bending of 30 degrees.  A diagnosis of chronic 
low back pain syndrome with no objective physical findings 
was entered.  

X-ray examination of the lumbar spine demonstrated normal 
bony alignment.  There was no evidence of acute fracture or 
dislocation.  Disk spaces appeared to be radiographically 
normal.  The impression given was normal lumbosacral spine.  

X-ray examination of the thoracic spine showed moderate 
thoracic scoliosis present with convexity to the right side.  
There was striking loss of disc space at the T6-7 level with 
marked lateral osteophytic change.  The impression given was 
degenerative joint disease of the thoracic spine and thoracic 
scoliosis.

The Board notes the veteran's testimony at his personal 
hearing, conducted in February 1993.  He stated that he 
experienced muscle spasms which would leave him helpless.  He 
reported pain and discomfort with sitting, standing, lifting, 
and sleeping.

The report of a VA examination, conducted in March 1993, 
shows the veteran complaining of lower back pain.  He 
reported periodic soreness in the lower back without 
radiation.  Examination showed him walking normally.  The 
normal lordotic curve was well preserved.  Significant 
scoliosis was not noted on forward flexion.  

There was no tenderness over the vertebral spine, sacroiliac 
joints or sciatic notches.  Forward flexion was approximately 
80 degrees, extension was 35 degrees, lateral flexion was 40 
degrees, and rotation was 30 degrees.  He complained of upper 
lumbar discomfort on backward extension.  He was able to walk 
on his toes and heels, and could squat to the floor.  

There was discrete tenderness and a hard, taut muscle band 
palpable in the right midinterscapular area adjacent to the 
T6-8 level.  He was quite tender at that point.  X-ray 
examination of the lumbar spine showed spondylolytic defect 
with subsequent spondylolisthesis of the L5 vertebral body.  
The spondylolisthesis measured 5mm.  The impression given was 
5mm of spondylolisthesis of the L5 vertebral body relative to 
S1, secondary to spondylolytic defects.

The veteran's back disability is currently evaluated under 
38 C.F.R. § 4.71 Diagnostic Code 5293 (1998).  Diagnostic 
Code 5293 provides for a 10 percent rating for a mild 
condition.  A 20 percent rating is assigned for 
intervertebral disc syndrome which is moderate, with 
recurring attacks.  A 40 percent evaluation is assigned if 
the condition is severe, with recurring attacks and only 
intermittent relief.  A 60 percent rating is assigned for a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

The veteran's disability could also be evaluated under 
Diagnostic Codes 5295 or 5292.  Under 38 C.F.R. § 4.71 
Diagnostic Code 5295, a 10 percent rating is assigned if 
there is characteristic pain on motion.  A 20 percent 
evaluation is assigned if there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion.  A 40 
percent is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under 38 C.F.R. § 4.71 Diagnostic Code 5292, a 10 percent 
rating is assigned if there is slight limitation of motion.  
A 20 percent rating is assigned for moderate limitation of 
motion of the lumbar spine.  A 40 percent rating is assigned 
for severe limitation of motion.

The Board concludes that the medical evidence of record, 
prior to July 1, 1993, shows a mild condition.  Medical 
records prior to that date show no complaints of, or 
diagnosis regarding radicular pain during that period.  
Ranges of motion are only noted to be mildly impaired.  
Although the veteran testified at his hearing that he 
experienced muscle spasms, these were not found during any 
treatment or examination.  The rating of 10 percent for the 
period from the grant of service connection in June 1991 to 
July 1993 is correct.  There is no objective medical evidence 
contained in the claims folder which would indicate that the 
veteran's disability warranted an evaluation in excess of 10 
percent during that time.


2.  Entitlement to an increased rating for chronic low back 
syndrome, with degenerative disc disease, thoracic spine, and 
spondylolisthesis, L5-S1, rated as 40 percent disabling as of 
July 1, 1993.

As noted above, service connection for a low back disability 
was granted via a rating decision of January 1992.  An 
evaluation of 10 percent was assigned.  A rating decision, 
dated in September 1998, raised this evaluation to 40 percent 
as of July 1, 1993.  

A review of the pertinent medical evidence, subsequent to 
July 1993, shows VA outpatient treatment reports, dated in 
July 1993, which show the veteran reporting a recent lifting 
accident, during which he felt his back pop and give way.  
Since that time he noted sharp pain located in the mid lumbar 
area, and a constant, dull pain in the upper lumbar area.  He 
also reported pain and tingling which radiated down his 
lateral left leg to his toes.  He reported increased pain 
with sitting, standing, and lifting.  He also noted bowel 
urgency, and said that nothing seemed to decrease the pain.

Physical examination showed he rose from his chair and walked 
without difficulty.  He was able to heel and toe walk.  
Strength was normal.  There was decreased sensation to light 
touch in the left lateral foot.  There was tenderness over 
L1-2 spinous process.  No spasms were felt.  

Range of motion was 45 degrees of flexion with low back pain, 
30 degrees of extension with pain, 30 degrees of lateral 
bending with pain, rotation to the right of 5 degrees with 
pain, and rotation to the left of 20 degrees without pain.  
The impression given was no evidence of left lower extremity 
radiculopathy.  The assessment was low back pain with history 
of spondylolysis and spondylolisthesis of L5-S1 and new 
bowel urgency.

X-ray examination, conducted in August 1993, showed a mild 
lumbar curve, convexed to the right.  This finding was 
minimal.  Vertebral body heights, lumbar alignment and 
caliber of disc heights were all normal.  Minor end plate 
irregularity was seen anteriorly at L4-5.  It was noted that 
this was probably of no significance.  The exam was otherwise 
unremarkable.

VA outpatient treatment reports, dated in December 1993, 
noted that the veteran worked in a job which required heavy 
labor.  It was recommended that he be retrained for a job 
more suitable to his back disorder.

Records dated in May 1994, show the veteran reporting 
tingling of his left leg.  He reported a lifting accident 
which increased his symptoms.  He reported increased pain on 
prolonged sitting.  Surgical intervention was discussed with 
the veteran.  

X-ray examination, conducted in April 1995, showed mild 
degenerative disc disease at the L4-5 and L5-S1 levels.  
There was mild narrowing and sclerosis of the adjacent end 
plates.  There was small bony spurring of the end plates.  
There was also 3mm of anterior subluxation of the L5 
vertebral body compared with the L4 and S1 bodies.  

The impression given was mild degenerative disk disease at 
the L4-5 and L5-S1 levels, with 3mm of anterior subluxation 
of the L5 body consistent with Grade I spondylolisthesis. 

Records dated in June 1995, show the veteran admitted for a 
CT myelogram.  He reported a history of back spasms.  No 
deficits were shown.  The myelogram was negative for 
stenosis.  

Records from July 1995 show the veteran reporting that his 
pain constantly interferes with his work as a bartender and 
in the truck tire business.  He stated that he can no longer 
participate in sports.  Records dated in August 1995 show his 
pars defects, which had been noted on previous X-rays, 
injected with lidocaine.  He reported 90 percent pain relief 
for three weeks.  

VA records dated in March and April 1996, show the veteran 
admitted for a posterior spinal fusion, L5 to S1 with iliac 
crest bone grafting on the left side; decompression of the 
L5-S1 nerve root.  The veteran gave a history of chronic low 
back pain, with occasional lower extremity radicular 
symptoms.  He had undergone conservative treatment without 
significant improvement.  He underwent a bilateral pars 
defect injection with good relief for two weeks.  For that 
reason he consented to the fusion procedure.

Examination on admission revealed negative straight leg 
raise, bilateral lower extremities.  He had 5/5 motor exam 
diffusely in the bilateral extremities.  He had normal 
symmetric and physiologic reflexes.  There was no clonus.  He 
had downgoing Babinski.

He underwent the procedure and tolerated it well.  X-ray 
examination on post-op day three was deemed to be 
satisfactory.  His circulatory, sensory, neurologic and motor 
examinations remained entirely intact throughout the post-op 
period.

The report of a VA spine examination, conducted in October 
1996, shows the veteran complaining of aching in the left 
foot with a pins and needles sensation going down the 
distribution of the S1 dermatome to the little toe.  This 
varied in intensity and he thought it was getting better.  
The right leg, which bothered him quite a bit before the 
fusion, was not bothering him at all.

Examination revealed that he moved about rather easily.  He 
limped slightly to the left.  Flexion was possible only to 15 
degrees, extension to only 5 degrees.  Lateral bending and 
twisting were done well.  There was no evidence of 
paravertebral muscle spasm.  Deep tendon reflexes were equal 
and active at the knees and ankles.  The strength of the 
iliopsoas, quadriceps, and plantar flexors and dorsiflexors 
of both feet were well preserved.  There was no abnormality 
to pinprick, although he complained of a tingling sensation 
in the left S1 distribution.

The examiner noted that the veteran was recovering 
satisfactorily from the fusion procedure, and that he should 
get on with some exercises for his low back and be allowed to 
engage in some kind of ongoing activity.

The report of a VA spine examination, conducted in March 
1998, shows the veteran reporting a definite improvement of 
his condition since his fusion operation.  He reported that 
there was a definite improvement with the radicular pain in 
the right leg, but that now he experiences some tingling in 
the left leg.  He reported discomfort there if he walks 1/4 
mile and said he cannot run at all.

Examination showed he walked without a limp.  Flexion was 
only to 30 degrees, extension was to 0.  Rotation to the 
right was 30 degrees and 45 degrees to the left.  Turning was 
30 degrees bilaterally.  Straight leg raising on the right 
was to 60 degrees, on the left to 30 degrees.  There was no 
real discomfort on pressure on the back.  The reflexes were 
normal.  There was no obvious muscle wasting.  The diagnosis 
was degenerative lumbar vertebral disease, post operative, 
with continuing discomfort in the back and tingling in the 
left leg.

X-ray examination of the lumbar spine, conducted in June 
1998, showed an impression of previous posterior spinal 
fusion at L5-S1 with 5mm of anterior subluxation of L5 on S1, 
and degenerative disc disease at L3-4 and L4-5.  There was no 
radiographic evidence of systemic mastocytosis.  The 
appearance of the lumbar spine was unchanged when compared 
with previous X-ray examination in March 1998.

X-ray examination of the thoracic spine, conducted in June 
1998, showed mild scoliosis of the thoracic spine convex to 
the right.  The alignment was otherwise normal.  The 
vertebral bodies and pedicles were normal.  There was some 
narrowing of the intervertebral disc space at the T6-7 level 
consistent with degenerative disc disease.  There was no 
radiographic evidence of systemic mastocytosis. 

In an addendum, dated in September 1998, the examiner noted 
that the veteran's symptoms were related to his lumbar 
degenerative disease.  He noted that there was definite 
narrowing of the intervertebral space of T6 and T7, but that 
he did not have a degenerative disc in this area.  The 
examiner concluded that the thoracic spine disorder was not 
contributing to his back symptoms.

As noted above, the veteran's back disability is currently 
evaluated under 38 C.F.R. § 4.71 Diagnostic Code 5293 (1998).  
Diagnostic Code 5293 provides for a 40 percent evaluation is 
assigned if the condition is severe, with recurring attacks 
and only intermittent relief.  A 60 percent is assigned for a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Diagnostic Codes 5292 and 5295 
need not be discussed here as they do not contain ratings in 
excess of 40 percent.

The Board concludes that the veteran's current back 
disability is manifested by severe limitation of motion and 
complaints of radicular pain and tingling to the left lower 
extremity, with relief of pain to the right lower extremity.  
The recent VA examinations have shown a difference of opinion 
regarding the presence of degenerative disc disease of the 
thoracic spine, however, the most recent opinion stated that 
this disorder does not contribute to the veteran's 
symptomatology.

The report of the most recent examination shows straight leg 
raising on the right was to 60 degrees, on the left to 30 
degrees, with no discomfort on pressure on the back, and 
normal reflexes.  There was no obvious muscle wasting.  The 
diagnosis was degenerative lumbar vertebral disease, post 
operative, with continuing discomfort in the back and 
tingling in the left leg.  This does not indicate 
symptomatology which would be compatible with a 60 percent 
evaluation under Diagnostic Code 5293.  

The record shows improvement of the veteran's condition 
following the April 1996 fusion operation, but even prior to 
this procedure examination on admission revealed negative 
straight leg raise, a 5/5 motor exam in the bilateral 
extremities, and normal symmetric and physiologic reflexes.

The objective medical evidence for the period from July 1, 
1993 onwards does not show pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings, 
with little intermittent relief.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for a back disability prior to July 1, 1993, is 
denied.
Entitlement to an increased evaluation, in excess of 40 
percent, for a back disability, subsequent to July 1, 1993, 
is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

